DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over [Charley et al (Fig. 1); 6,756,843].
Regarding claim 1, Charley et al discloses an amplifier circuit comprising an RF generator (PU) which is configured to generate RF signals (Sins) having a wavelength (wavelength of Sins), a plurality of amplifiers (PA1, PA2) which are configured to receive and amplify the RF signals (Sins) from the RF generator (PU) and that are separated from each other, and a power management system (DET, CNT) configured to control one or more of the plurality of amplifiers (PA1, PA2) based on information received that is associated with the RF signals (Sins). The limitations of “separation distance in a range between about 0.2 times the wavelength and about 10.0 times the wavelength” are obvious based on the intended use of the invention. 
Regarding claims 2-5, the limitations recited in the claims are intended use of the invention.
Regarding claim 6, wherein the RF generator (PU) is configured to generate a plurality of wavelengths (wavelengths of Sins) of RF signals (Sins) and the separation between the plurality of amplifiers (PA1, PA2) is approximately the smallest wavelength of the plurality of wavelengths (wavelengths of Sins).
Regarding claim 7, wherein the power management system (DET, CNT) is configured to automatically determine voltage or currents required to turn on or turn off corresponding amplifiers in the plurality of amplifiers (PA1, PA2).
Regarding claim 14, wherein the system (Fig. 1) does not include a cooling system.

Allowable Subject Matter
Claims 8-13 and 15-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Choe whose telephone number is (571) 272-1760.  
               /HENRY CHOE/              Primary Examiner, Art Unit 2843